FILED
                              NOT FOR PUBLICATION                           AUG 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



PAULINO TAPIA-ORTIZ; INES TAPIA,                  No. 12-70276

               Petitioners,                       Agency Nos. A075-478-839
                                                              A075-478-840
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Paulino Tapia-Ortiz and Ines Tapia, natives and citizens of Mexico, petition

for review of the Board of Immigration Appeals’ (“BIA”) order denying their

motion to reopen removal proceedings based on ineffective assistance of counsel.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, and review de novo questions of law. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen because they failed to show they were prejudiced by their counsels’

performance. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003)

(presumption of prejudice rebutted where petitioner cannot establish plausible

grounds for relief).

      Petitioners’ contentions that the BIA did not properly address their

ineffective assistance of counsel claim and failed to consider all the evidence

presented in their motion are not supported by the record.

      In light of this disposition, we do not reach petitioners’ remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                       12-70276